PER CURIAM.
Federated National Insurance Company seeks a writ of certiorari to quash an order denying its motion for protective order to prevent the production of Federated’s entire claims file. Respondent sought the claims file in its action for declaratory judgment, to determine Federated’s duty to defend in an action filed against Federated’s insured, T & M Lawn Care, Inc., as well as damages for that failure to defend the prior suit. The prior suit resulted in a *607substantial judgment against T & M and in favor of respondent. Coverage under the policy is an issue in dispute in the declaratory judgment action. We grant the writ on the authority of Superior Insurance Co. v. Holden, 642 So.2d 1139, 1140 (Fla. 4th DCA 1994) (an order compelling discovery of claims file was premature where coverage is still in dispute, as the claims file constitutes work product; noting that a claimant may request an in camera inspection to confirm that the documents meet the criteria of work product or attorney/client privilege).
WARNER, STEVENSON and TAYLOR, JJ., concur.